Case 3:18-cv-02363-LAB-BGS Document 27 Filed 05/24/19 PageID.221 Page 1 of 3



  1   Edwin A. Howell (State Bar No. 310740)
      ehowell@jonesday.com
  2   JONES DAY
      4655 Executive Drive
  3   Suite 1500
      San Diego, CA 92121.3134
  4   Telephone: +1.858.314.1200
      Facsimile: +1.844.345.3178
  5
      Attorneys for Defendant
  6   EXPERIAN INFORMATION SOLUTIONS,
      INC.
  7
  8                        UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    STEPHEN J. CARUSO,                       Case No. 18-CV-2363 LAB BGS
12                   Plaintiff,
13          v.                                 NOTICE OF SETTLEMENT AS
                                               TO DEFENDANT EXPERIAN
14    DIVERSIFIED CONSULTANTS,                 INFORMATION SOLUTIONS,
      INC., a foreign corporation, identity    INC.
15    unknown, I.C. SYSTEM INC., a
      foreign corporation, identity unknown,
16    CREDENCE RESOURCE
      MANAGEMENT, a foreign
17    corporation, identity unknown, TRANS
      UNION LLC, a national credit
18    reporting agency, EXPERIAN
      INFORMATION SYSTEMS, a
19    national credit reporting agency,
20                   Defendants.
21
22
23
24
25
26
27
28
                                                                18-CV-2363-LAB BGS
Case 3:18-cv-02363-LAB-BGS Document 27 Filed 05/24/19 PageID.222 Page 2 of 3



  1         Please take notice that this matter is settled as to Defendant Experian
  2   Information Solutions, Inc.
  3   Dated: May 24, 2019                       Respectfully submitted,
  4                                             JONES DAY
  5
  6                                             By: /s/ Edwin A. Howell
                                                   Edwin A. Howell
  7
                                                Counsel for Defendant
  8                                             EXPERIAN INFORMATION
                                                SOLUTIONS, INC., a corporation
  9
10
11    Dated:                                    Respectfully submitted,
12
                                                By:
13                                                    Stephen Caruso
14                                              Pro Se Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                        18-CV-2363-LAB BGS
                                              -2-
Case 3:18-cv-02363-LAB-BGS Document 27 Filed 05/24/19 PageID.223 Page 3 of 3
